Citation Nr: 0405787	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  98-10 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sterility, claimed 
as secondary to herbicide exposure.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to an initial evaluation higher than 20 
percent for residuals of a lumbar spine injury before 
February 20, 1997.  

4.  Entitlement to an initial evaluation higher than 40 
percent for residuals of a lumbar spine injury since February 
20, 1997.  

5.  Entitlement to an initial compensable evaluation for 
residuals of a compression fracture of the thoracic spine 
before February 20, 1997.  

6.  Entitlement to an initial evaluation higher than 10 
percent for residuals of a compression fracture of the 
thoracic spine since February 20, 1997.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1968, from February 1969 to February 1970, and from 
December 1976 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
residuals of a lumbar spine injury and residuals of a 
fracture of the thoracic spine at T-9 and assigned initial 
evaluations of 20 percent and noncompensable (0 percent), 
respectively, for these disorders; the veteran has appealed 
the evaluations assigned.  By the same decision, the RO 
denied service connection for a left knee disability.  The 
veteran has also appealed an August 1997 rating decision 
which denied his claim for sterility on the basis of exposure 
to herbicides in service.  

By its August 1997 rating decision, the RO also reviewed the 
ratings for the service-connected lumbar and thoracic spine 
disabilities and assigned a 40 percent evaluation for the 
lumbar spine and a 10 percent rating for the thoracic spine 
from February 20, 1997.  Despite the assignment of increased 
ratings for these disorders, the issues remain in appellate 
status since the veteran has expressed continued disagreement 
with the ratings assigned.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (a rating decision issued after a notice of 
disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal").  For each 
disability, the periods before and after February 20, 1997, 
will be separately considered.  

As originally developed by the RO, the issue of entitlement 
to service connection for a left knee disability addressed 
the question of whether new and material evidence had been 
received to reopen a previously denied claim for service 
connection for a left knee injury.  However, on preliminary 
review of the case in November 2000 the Board determined that 
the veteran had timely appealed the original January 1993 
denial of service connection and that a de novo review of the 
issue was warranted.  The Board further determined that 
appeals involving the initial evaluations for the lumbar and 
thoracic spine injuries had been open since the effective 
dates of the service connection awards.  The Board proceeded 
to remand all of the issues on appeal to the RO for further 
evidentiary development and adjudication.  The RO 
subsequently continued its prior determinations as to the 
issues and returned the case to the Board for further review 
on appeal.  

When the case was before the Board in November 2000 the 
appeal included the additional issue of entitlement to a 
permanent and total disability rating for pension purposes.  
That issue is no longer before the Board since the RO, while 
the case was in remand status, found that the veteran was 
permanently and totally disabled for pension purposes from 
February 20, 1997.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  




REMAND

VCAA compliance  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), which, 
among other changes, expanded the notification and duty to 
assist obligations owed to claimants.  Although the veteran's 
claims were received before November 9, 2000, the effective 
date of the new law, the VCAA appears to be applicable in the 
present case because the claims at issue remain in a pending 
status before the Board.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

When the case was previously before the Board in November 
2000, the Board's remand referred the RO's attention to the 
VCAA, which at that point had been in effect barely two 
weeks, and requested that all actions necessary to comply 
with the new law be completed.  However, the record shows 
that the RO did not thereafter adequately reference or 
discuss the VCAA in developing and adjudicating the veteran's 
appeal as to any of the remanded issues.  In particular, 
under the VCAA, as interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), VA must notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  Although 
the RO sent a letter to the veteran in October 2002 to 
explain some of the expanded VA requirements under the new 
law, the letter addressed service connection claims that are 
not now before the Board and contained no reference to the 
matters at issue in the present appeal.  Even if the letter 
were deemed adequate to provide some of the VCAA 
notifications as to the two service connection issues now 
before the Board, under no circumstances could it be 
considered adequate to satisfy the Quartuccio requirements as 
to those issues or to comply with the VCAA even minimally as 
to the increased rating issues.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the  United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, the Board may no 
longer take action own its own to cure a defect in a VCAA 
notice.  It would be contrary to the law and potentially 
prejudicial to the veteran for the Board to issue a decision 
before the VCAA has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, since the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to provide such 
notice, the Board must remand for further RO action pursuant 
to the VCAA.  

The obligation of the RO to implement requests by the 
Board was discussed in a decision of the Court in the 
case of Stegall v. West, 11 Vet. App. 268 (1998).  The 
ruling in Stegall requires that the appeal be remanded 
for completion of all actions needed to satisfy VA's 
obligations under the VCAA.  The ruling in Stegall does 
not give the Board any discretion to consider whether 
failure to comply with the prior remand would not 
prejudice the veteran or constitute harmless error.  

Development of the evidence - service connection for 
sterility

The November 2000 remand of the veteran's claim for service 
connection for sterility included a request that the veteran 
undergo a urological examination to obtain an opinion as to 
whether any current sterility was related to service either 
by incurrence or aggravation or as a disability related to 
the service-connected back disability.  The veteran 
subsequently underwent a July 2002 general medical 
examination which discussed the veteran's claimed sterility 
in general terms but did not include an opinion as to its 
relation to his service-connected back disability.  The 
requirement that an examination be performed and that an 
opinion be obtained is subject to the ruling in Stegall and 
requires that the claim be remanded for compliance with the 
Board's prior instructions.  

The veteran's claim for service connection for sterility 
includes a claim for entitlement based on exposure to 
herbicide in Vietnam.  The veteran maintains that he is 
sterile as the result of exposure to herbicide agents in 
service.  Since the veteran served in Vietnam during the 
Vietnam Era, he is presumed by law to have been exposed to a 
herbicide agent in the absence of contrary evidence.  
38 C.F.R. § 3.307(a)(6)(iii) (2003).  

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2003).  Sterility is not one of the 
diseases for which service connection can be granted on a 
presumptive basis following exposure to a herbicide agent.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Where a claimant is not eligible for service 
connection by application of the presumption, he is not 
precluded from establishing service connection with proof of 
actual direct causation.  This route includes the difficult 
burden of tracing causation to a condition or event, such as 
exposure to herbicides, during service.  Combee v. Brown, 34 
F.3d 1039, 1043 (1994).  The presumption of service 
connection was added to the law by the Agent Orange Act of 
1991 to lighten this difficult evidentiary burden for those 
who served in Vietnam and who contracted certain enumerated 
diseases.  However, the difficult evidentiary burden of 
establishing direct causation remains for those who contract 
a disorder which has not been added to the list, as in this 
case.  

To accord the veteran the benefit of the avenues provided by 
law to establish service connection for disability based on 
herbicide exposure, the veteran must be given an opportunity 
to meet the evidentiary burden of documenting a medical nexus 
between sterility and herbicide exposure pursuant to Combee 
and be reexamined by VA to obtain a nexus opinion in his 
individual case.  

Change of law - new rating criteria for disabilities of the 
spine 

The Board notes that revised rating criteria that completely 
reformulate the basis for evaluation of disabilities of the 
spine went into effect on September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Codes 5235 through 5243).  The revisions include 
creation of a General Rating Formula for Diseases and 
Disabilities of the Spine but continue the September 23, 
2002, revisions of Code 5293 that permit the assignment of 
ratings for intervertebral disc syndrome based on 
incapacitating episodes.  

The revised criteria apply only to the period since September 
26, 2003, the effective date of the new regulation.  Since 
the RO has not had an opportunity to review the rating for 
the service-connected lumbar spine under the new criteria, 
the Board calls the RO's attention to the regulatory change 
so that the new provisions may be considered when the appeal 
as to the rating issue is readjudicated following completion 
of any necessary development.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The veteran should be informed that, 
although sterility is not on the list of 
diseases entitled to service connection 
based on exposure to herbicides on a 
presumptive basis, he may establish 
service connection with proof of actual 
direct causation, which entails the 
burden of tracing causation to a 
condition or event, such as exposure to 
herbicides, during service.  Combee, Id.  
He also should be notified that meeting 
such burden should include submission of 
evidence from a specialist (or 
specialists) in the field of herbicide 
exposure who are able to provide medical 
authority that studies have shown a 
causal or etiological connection between 
such exposure and sterility.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) 
(VA must notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by VA).  Because the 
specialists provided by means of the 
Agent Orange Act of 1991 to study these 
matters for VA have not yet found such a 
connection, the burden is on the claimant 
to provide such evidence himself.  The 
veteran should be afforded an appropriate 
amount of time to submit the evidence 
needed.  

2.  The veteran should be scheduled for 
an examination by a urologist or other 
appropriately qualified physician to 
ascertain whether he is sterile and, if 
so, to determine the cause of such 
sterility.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination.  

On the basis of examination findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following:  

(a)  Express a conclusion as to 
whether the veteran is 
physically capable of fathering 
a child.  

(b)  Express an opinion as to 
whether it is at least as 
likely as not that any current 
sterility is related to the 
veteran's period of active 
service, including, 
specifically, exposure to 
herbicides in service.  

(c)  Express an opinion as to 
whether it is at least as 
likely as not that any current 
sterility is related to the 
veteran's service-connected 
back disability.  

(d)  The examiner should 
provide a full rationale for 
all opinions expressed.  

3.  The RO should ensure that all other 
notification and development actions 
required to satisfy the VCAA as to all 
issues on appeal are undertaken, 
including sending the veteran a letter 
which appropriately advises him of all 
applicable provisions of the VCAA and 
judicial precedent.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim in light of the evidence of record 
and the foregoing discussion, applying 
all applicable law and regulations.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
period of time in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
obtain additional procedural and evidentiary development.  
The Board does not intimate any opinion as to the merits of 
the case or the disposition ultimately warranted as to any 
issue on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

